DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 11, 14-17 and 19, in the reply filed on September 01, 2021 is acknowledged.
Claims 1-10, 12, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 01, 2021.

Claim Objections
Claim 11 is objected to because of the following informalities:  in line 8 of the claim “3-dimensional surface” is misspelled as “3-dimensioal surface”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 14-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 16 recites the limitation "the plurality of the microelectromechanical devices".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination “the plurality of the microelectromechanical devices” will be considered the same as the “plurality of electronic devices” of parent claim 15.
Claim 19 is indefinite because it is not clear if the term “the microelectromechanical device” refers to the microelectromechanical devices of the monolithic panel or the “another electronic panel”. For the purposes of this examination it will be considered to apply to either.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks ‘101 (U.S. Patent Publication No. 2016/0202101).
	In the case of claim 11, Sparks ‘101 teaches process for fabricating a monolithic structure in the form of a sensor structure by additive manufacturing wherein the fabrication was performed using a generated CAD file/model (Abstract and Page 2 Paragraph 0023). Sparks ‘101 further teaches that the monolithic/sensor structure comprised a support structure integrated with a plurality of physical structures having a plurality of 3-dimensional surfaces one of which was cured and at least two surfaces had varying orientations with respect to an external surface of the monolithic structure in the form of tubes and/or diaphragms (Page 2 Page 2 Paragraphs 0024-0028 and Page 5 Paragraph 0046). Sparks ‘101 teaches that the structures had sizes in the range of 20 micrometers or less (Page 6 Paragraph 0049), which overlapped with the required range of 0.1 to 5000 micrometers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for claim 14, Sparks ‘101 teaches that the monolithic structures were electronic devices in the form of sensors/microelectromechanical systems (Page 2 Paragraph 0024).

	As for claim 17, Sparks ‘101 teaches that the material used to form the structures included chemically reactive material in the form of titanium or zirconium (Page 2 Paragraph 0024).

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sparks ‘101 as applied to claim 15 above, and further in view of Premachandran et al (U.S. Patent # 8,729,695).
	The teachings of Sparks ‘101 as it applies to claim 15 have been discussed previously and is incorporated herein. 
	In the case of claim 16, as was discussed previously Sparks ‘101 teaches having formed a monolithic panel having a plurality of sensors/electronic devices used in forming MEMS devices. However, Sparks ‘101 does not teach having further bonded the monolithic panel to another electronic panel.
	Premachandran teaches a method for fabricating a wafer level comprised of a MEMS device wafer bonded to a cap wafer (Abstract) wherein the cap wafer comprised a plurality of devices in the form of electrical interconnects (Column 15 Lines 22-55). Premachandran teaches that the cap wafer protected the MEMS device (Column 4 Lines 10-19) and further teaches an embodiment wherein the cap wafer was bonded to an array of MEMS devices (Column 17 Lines 50-56 and Figure 7A).

	As for claim 19, Sparks ‘101 does not teach that the microelectromechanical devices was one of an accelerometer, a gyroscope, an electrical switch and an energy harvester.
	Premachandran teaches that known MEMS devices included sensors such as accelerometer and gyroscopes (Column 3 Lines 59-63).
	Based on the teachings of Premachandran, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the sensors/MEMS devices of Sparks ‘101 as either an accelerometer or a gyroscope because these were known MEMS devices in the art and therefore one of ordinary skill would have had a reasonable expectation in the combination.

Conclusion
	Claims 11, 14 through 17 and 19 have been rejected. Claims 1 through 10, 12, 13, 18 and 20 are withdrawn from consideration. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341.  The examiner can normally be reached on Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712